Citation Nr: 0213982	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for right maxillary sinus mucous 
retention cyst, post operative with septoplasty since 
November 19, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating action of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
right maxillary sinus mucus retention cyst and assigned a 
noncompensable evaluation effective November 19, 1994.  

In a subsequent May 1998 rating decision, the Nashville, 
Tennessee RO increased the rating to 10 percent, effective 
November 19, 1994.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of entitlement to an 
increased rating for the service-connected sinus condition 
remains in appellate status.  

The Board previously remanded this matter in January 2000.  
In February 2002, the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The development has been completed and accordingly, the claim 
is now ripe for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Since November 19, 1994, the objective evidence does not 
demonstrate severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  

3.  Since November 19, 1994, the objective evidence does not 
demonstrate that the veteran's sinusitis is manifested by 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment.

4.  Since November 19, 1994, the objective evidence does not 
demonstrate that the veteran's sinusitis is manifest by more 
than six non- incapacitating episodes per year, characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

Since November 19, 1994, the schedular criteria for an 
evaluation in excess of 10 percent for right maxillary sinus 
mucous retention cyst, post operative with septoplasty have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2001); 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his right sinus disability is more 
severe than the 10 percent rating assigned following the 
initial grant of service connection.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  The 
veteran was afforded a VA examination to determine the 
current nature and severity of his sinus disability.  The 
examination included a review of the veteran's claims folder 
and addressed the question central to the issue on appeal.  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased evaluation for a sinus disability.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and severity of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation 
for his service-connected sinus disability, as well as notice 
that the appellant could still submit supporting evidence.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an original rating, the 
Board will consider whether staged ratings are warranted.

The Board additionally notes that during the pendency of the 
veteran's appeal, the portion of the VA's Schedule for Rating 
Disabilities that addresses the nose and throat was amended.  
The effective date of the changes was October 7, 1996.  The 
changes in VA's regulations affect the veteran's claim.  The 
Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran right maxillary sinus mucous retention cyst, post 
operative with septoplasty is currently evaluated under 
Diagnostic Codes 6502, pertaining to deviation of the nasal 
septum and 6513, pertaining to chronic maxillary sinusitis.  
The maximum schedular evaluation under Diagnostic Code 6502 
is 10 percent.  The maximum schedular evaluation under 
Diagnostic Code 6513 is 50 percent.  As the veteran is 
already in receipt of a 10 percent evaluation, the Board will 
confine its analysis as to whether the veteran is entitled to 
an evaluation greater than 10 percent under Diagnostic Code 
6513 for chronic maxillary sinusitis.  

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

Under the new criteria, a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2001).

The Board has carefully reviewed the evidence of record, and 
finds that since November 1994, under both the old and the 
new criteria, the veteran's right maxillary sinus disability 
is no more than 10 percent disabling.  

In brief, the evidence reveals that since November 1994, the 
veteran has had three surgical procedures for his right sinus 
condition.  In November 1995, he underwent a right inferior 
antrostomy with maxillary cyst removal, and right inferior 
turbinate reduction.  In August 1996, he underwent a right 
sinus ethmoidectomy and osteotomy.  In August 1997, he 
underwent a revision of maxillary sinusotomy on the right-
hand side and a septoplasty.  

At VA examination in February 1995, the veteran complained of 
right nasal blockage, dry nasal passages and mild headache.  
Examination revealed a somewhat restricted right air passage, 
without tenderness.  He was diagnosed with a symptomatic 
mucous cyst, right maxillary sinus.  

At a VA examination in November 1997, the veteran complained 
of sinus irritation and itchiness; sinus blockage; sinus 
infection; sinus headaches; constant nose drip; yellow 
mucous; "corn size" hardened mucous with a foul odor; 
tiredness; and difficulty breathing.  The examiner's 
objective findings included some nasal obstruction and 
rhinorrhea on the right.  X-rays of the veteran's sinuses 
revealed a residual 1.5-cm soft tissue density in the roof of 
the right maxillary sinus compatible with a residual polyp or 
retention cyst.  The remaining paranasal sinuses were clear.  
The examiner noted that the veteran suffered from recurrent 
chronic sinusitis.  

A January 2002 computerized tomography scan of the sinuses 
revealed post operative changes on the right with evidence of 
windows into the ethmoid and maxillary sinuses; and bilateral 
inflammatory changes with a probable inclusion cyst in the 
right maxillary sinus.

At VA examination in April 2002, the veteran reported 
continuing problems with the right maxillary sinus and the 
nose.  He reported nasal congestion and restricted breathing 
passages.  He gets hard mucous on the right side with some 
white crusting inside the nostril.  He also noted postnasal 
drainage and rhinorrhea that was usually white to yellow.  
The veteran reported a constant dull aching in the right 
maxillary sinus area.  The ache would turn into a pounding 
headache when he had a sinus infection.  

As to the frequency of sinusitis, the veteran reported four 
sinus infections per year since 1994.  Sinus infections were 
manifested by considerable fatigue; thick, green nasal 
drainage; pain and headaches.  They were treated with 
antibiotics for a two-week period.  While initially, the 
symptoms were reported to be quite painful, after one week of 
antibiotic therapy, his condition would improve.  The 
examiner reported that the veteran suffers from daily, mild 
headaches, secondary to his sinus condition.  The veteran 
reported that only on one occasion, that being in 1994, was 
he ever on antibiotics for more than two weeks.  Acute 
sinusitis occurred approximately four times per year and did 
not require prolonged antibiotic treatment lasting four to 
six weeks.  The examiner noted that while episodes of acute 
sinusitis involved purulent discharge and crusting and 
characterized them as being only "moderate" in severity.  
In an addendum to the examination report, the examiner 
reported that a review of records from Dr. Gary Carlson did 
not reveal evidence of antibiotic treatment for sinusitis.  

In sum, under the old criteria for evaluating maxillary 
sinusitis, the evidence does not show that the veteran's 
right sinus disability was severe and manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  Additionally, under the new criteria, the 
evidence does not show that the veteran suffers three or more 
incapacitating episodes required prolonged use of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year.  In this regard, the evidence shows that the veteran's 
episodes of sinusitis required two-week antibiotic 
treatments.  Furthermore, the veteran, by his own admissions, 
did not report more than six non-incapacitating episodes of 
sinusitis per year.  

The evidence does show that the veteran's episodes of 
sinusitis are moderate and result in headache pain, purulent 
discharge with crusting and scabbing.  As such, a 10 percent 
evaluation is warranted, however, the preponderance of the 
evidence is against finding that the disability warrants an 
evaluation greater than 10 percent.  

In evaluating this disability, the Board has reviewed the 
nature of the original disability and considered whether the 
veteran is entitled to a "staged" rating for bilateral 
hearing loss as prescribed by the Court in Fenderson.  At no 
time since November 1994, however, has the evidence showed 
that the veteran's disability met or approximated the 
criteria for an evaluation in excess of 10 percent.  Thus, 
the Board finds that a staged rating is not warranted.


ORDER

An evaluation in excess of 10 percent, at any time since 
November 19, 1994, for right maxillary sinus mucous retention 
cyst, post operative with septoplasty is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

